Title: Enclosure: Inventory of Ordnance and Ordnance Stores Found in Boston, 14 April 1776
From: Frazer, John Grizzage
To: 



Boston, April 14th 1776

Inventory of Ordinance and Ordinance Stores Found in Boston—Vizt:

North Battery: 7 Cannon 12 pdrs, 2 Do 9 Do, 4 Do 6 Do, [all] useless.
Cops Hill: 3 Cannon 28 pdrs, 178 Shott, 18 Inch Shell, 273 Wadds, 2 Handcrow Leavers, 2 Drag Ropes.
Maga[zine] Battery West Boston: 3 Cannon 32 pdrs, 39 Shott, 20 13 Inch Shells, 113 Inch Mortar & Bed, 154 Wadds, 1 large Chain.
Bacon Hill: 2 Cannon 12 pdrs, 23 Shott, 23 Wadds.
Haymarkett Battery: 3 Cannon 24 pdrs.
att Fortifycation: 1 Cannon 24 pdr, 2 Do 4½ Inch Bore, 6 Do 4¼ Do Do, 3 Do 3½ Do Do, 1 Do 6½ Do Do, 1 Do 2¾ Do useless.
Without the Neck: 3 Cannon 24 pdrs, 3 Do 32 Do.
Hatches Wharf: 3 Cannon 12 pdrs, A Number of Shott & Shells in the Dock.
South Battery & Rowes Wharf: A Number of Cannon Useless, & a large Quantity of Shott in the Dock also a large Number of Chains.
Labitory: 52 Cannon Trunnions off, Ball & Empty Shells.
Wheelwrights Wharf, taken out the Dock: 22 Iron Carrage Wheels, 1 Cannon 4 pdr, 113 Inch Mortar & Iron Bed, 3 13 Do Shells.
Tilestons Wharf taken out the Docks: 10 Swivell Gunns, 135 Do Shott, 200 Shott, 8 Barr Shott, 500 Wadds, 95 24 lb Shott, 13 Gunns.
Long Wharf Taken out the Docks: 68 Iron Carrage Wheels, 1 24 lb. Do, 278 24 lb. Shott, 645 12 Lb. Do., 113 Inch Shell, 29

Do Do, 456 Do Do, 74 Do Do, 5 Handgrenards, 2 Cowhorns, 4 Swivills, 40 Artillery Wheels, Part of 4 Carrages.
Minots T.: 2 Cask partly full of Muskett Balls.
Tilestons Wharf Taken out the Dock: 136 & 4 pdrs Cannon, 1 Gunn Carrage & 4 Wheels, 2 Chains for Carrages.


Jno. G: Frazer A.Q.M.G.

